— Report of Oficial Referee confirmed and order entered suspending respondent from practice for a period of one year and thereafter until the further order of this court. Per *802Curiam: On March 14, 1950, respondent was indicted by the Federal Grand Jury on three counts for attempting to defeat and evade the income tax due the United States of America for the calendar years 1943, 1944 and 1945, in violation of subdivision (b) of section 145 of title 26 of the United States Code. Upon arraignment, respondent, with the consent of the court, entered a plea of nolo contendere on count 2 of said indictment and was sentenced to pay a fine of $2,000. The remaining counts, 1 and 3, were thereupon dismissed. The Official Referee reports that in his opinion the respondent deliberately falsified his income tax returns covering the years involved in the indictment. No explanation was offered by respondent in Federal court or before the Official Referee for filing said false returns. The record demonstrates that respondent was guilty of reprehensible conduct involving moral turpitude. The relation of attorney and client is not a necessary element of charges of misconduct against an attorney. (Matter of Feingold, 252 App. Div. 547; Matter of Arrow, 248 App. Div. 490.) The motion to confirm the report of the referee is granted. Having in mind that the crime for which respondent was indicted was a felony under the Federal law but that a similar offense of filing false income tax returns would be a misdemeanor under the laws of the State of New York, we reach the conclusion that a suspension from the practice of law for the period of one year and until the further order of this court is appropriate. All concur. Present — Taylor, P. J., MeCurn, Kimball, Piper and Wheeler, JJ.